DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/8/2021 with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant's arguments filed with respect to the rejection of claims under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims under 35 USC 112(a) has been withdrawn. 
. Applicant's arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims under 35 USC 112(b) has been withdrawn.
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1, 3, 5, 18 and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 102 in view of Doyle and 35 USC 103 in view of Wentworth and Doyle.
Applicant's arguments filed with respect to cited references having incompatible nozzle designs have been fully considered but they are not persuasive.  Applicant references the patent prosecution of the Wentworth application, which is not relevant to .  
Applicant's arguments filed with respect to Goodrich not teaching or suggesting a device for imparting a laminar flow of air from a pressurized plenum as comprising at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exists the air-knife has been thoroughly considered but is not persuasive.  Examiner notes that Goodrich is not relied upon to teach a device for imparting a laminar flow of air from a pressurized plenum.
Applicant's arguments filed with respect to Wentworth not disclosing a device for imparting a laminar flow has been thoroughly considered but is not persuasive.  Examiner notes that the disclosure in paragraph [0011]  expressly states providing a “high force substantially laminar air flow” achieved by maintaining close proximity between the nozzle outlet and the vehicle to be dried as disclosed at least in paragraph [0030].
Applicant’s arguments with respect to the Pedersen reference have been considered but are moot because the new ground of rejection does not rely on the Pedersen reference for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to Akasaka not curing the deficiencies of Wentworth with regard to independent claim 1 has been thoroughly considered but is 
Applicant’s arguments with respect to the Faytlin reference have been considered but are moot because the new ground of rejection does not rely on the Faytlin reference for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Like claim 1, claim 9 requires a slot through which pressurized air exits in a laminar flow pattern for a predetermined distance (DL).  All of these limitations are found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 12, 15, 18, 20, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US 2008/0216338).
As for claims 1, 3, 5, 9, 12 and 15, Doyle shows a system for drying a vehicle with a laminar flow of air [0022], said system comprising: at least one a device for imparting a laminar flow of air from a pressurized plenum (16, 18, figs. 1-2, [0022]), said device comprising at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exists the air-knife (16, continuous slot); at least one sensor for profiling the shape of said vehicle (fig. 1, using the human eye as the sensor); and a control system that receives information on the profile of the vehicle from the sensor (fig. 1, the human brain as controller) and controls the distance between the device and the vehicle while the device and vehicle move relative to one 
As for claims 18, 20, 28 and 30, Doyle shows a method for drying a vehicle with a laminar flow of air, said method comprising: a vehicle and air drying system move relative to one another at a rate sufficient to remove water from the surface of the 
Examiner notes that MPEP 2144.04 III provides direction for automating a manual activity.  In re Venner established that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  Like Venner, this situation involves .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 5, 9, 12, 15, 18, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle.
As for claims 1, 3, 5, 9, 12 and 15, Doyle discloses a system for drying a vehicle with a laminar flow of air [0022], said system comprising: at least one a device for imparting a laminar flow of air from a pressurized plenum (16, 18, figs. 1-2, [0022]), said device comprising at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exists the air-knife (16, continuous slot); at least one sensor for profiling the shape of said vehicle (fig. 1, using the human eye as the sensor); and a control system that receives information on the profile of the vehicle from the sensor (fig. 1, the human brain as controller) and controls the distance between the device and the vehicle while the device and vehicle move relative to one another (fig. 1, [0022]), or the device moves around the vehicle that is held in a static position (fig. 1, device moves around the vehicle), wherein said distance is sufficient to maintain a laminar flow of air onto the surface of the vehicle from the pressurized plenum (DL) [0022]; wherein said at least one sensor is located at a distance away from the said at least one device and is able to profile the shape of the vehicle prior to the vehicle entering the drying system, wherein the at least one sensor provides feedback on the profiled shape to the control system, which the control system uses to control said device when the vehicle enters the drying system; wherein said at least one sensor is part of a device that measures one or more of the following variables to determine the profile of the vehicle: height, width, length, windshield slope, and radius of curvature 
As for claims 18, 20 and 28, Doyle discloses a method for drying a vehicle with a laminar flow of air, said method comprising: a vehicle and air drying system move relative to one another at a rate sufficient to remove water from the surface of the vehicle, the system comprising [0022]: at least a device for imparting a laminar flow of air from a pressurized plenum [0022], said device comprising at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exists the air-knife (16, slot); at least one sensor for profiling the shape of said vehicle (fig. 1, human eyes as sensors); and a control system that receives information on the profile of the vehicle from the sensor and controls the distance between the device and the vehicle while the device and vehicle move relative to one another (human brain as controller), or the device moves around the vehicle that is held in a static position (fig. 1), wherein said distance is sufficient to maintain a laminar flow of air onto the surface of the vehicle from the pressurized plenum (DL) [0022]; wherein said 
Examiner notes that MPEP 2144.04 III provides direction for automating a manual activity.  In re Venner established that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  Like Venner, this situation involves utilizing well-known prior art elements: a sensor and a controller, to maintain the distance between an air nozzle and an object to be dried.  This function was previously accomplished using human vision and cognition to achieve the same result.
Claims 1, 3, 5, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentworth (US 2010/0275459) in view of Doyle.
As for claims 1, 3 and 5, Wentworth discloses a system for drying a vehicle with a laminar flow of air, said system comprising: at least one device for imparting a laminar flow of air from a pressurized plenum (36, figs. 4-8, [0011]); at least one sensor for profiling the shape of said vehicle (52, 54, 56, fig. 7, [0029]); and a control system that receives information on the profile of the vehicle from the sensor and controls the 
As for claims 18 and 20, Wentworth discloses a method for drying a vehicle with a laminar flow of air, said method comprising: a vehicle and air drying system move relative to one another at a rate sufficient to remove water from the surface of the vehicle, the system comprising: at least device for imparting a laminar flow of air from a pressurized plenum (36, figs. 4-8, [0029-0030]); at least one sensor for profiling the shape of said vehicle (52, 54, 56); and a control system that receives information on the profile of the vehicle from the sensor and controls the distance between the device and the vehicle while the device and vehicle move relative to one another, or the device moves around the vehicle that is held in a static position, wherein said distance is sufficient to maintain a laminar flow of air onto the surface of the vehicle from the 
Wentworth discloses the claimed invention except for at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exits the air-knife.  Doyle teaches at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exits the air-knife (16, [0022]) in order to increase the degree of laminar flow for faster drying.  Wentworth would benefit equally from increasing the degree of laminar flow for faster drying.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Wentworth with at least one air-knife having a slot, a series of holes or a series of continuous slots through which the laminar flow of air exits the air-knife as taught by Doyle in order to increase the degree of laminar flow for faster drying. 
Claims 2, 17, 19, 28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Doyle as applied to claims 1 and 18 above, and further in view of Faytlin (US 2005/0086835).
Wentworth discloses said at least one sensor provides real time feedback to the control system to adjust the device to the appropriate distance (DL) [0029-0030]; the device for imparting a laminar flow of air (36, [0030]) and the claimed invention except for said at least one sensor is attached to the device for imparting the pressurized .
Claims 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Doyle as applied to claims 5 and 18 above, and further in view of Goodrich (US 4,257,703).
Wentworth discloses the claimed invention except for the device that measures one or more variables comprises a laser triangulation based system, wherein when the device is a laser triangulation based system it further comprising at least one two-dimensional CCD detector array for viewing, at an angle, images of a laser lines that are emitted onto the surface of a vehicles; wherein said at least one sensor uses a laser triangulation measurement to measure one or more of the following variables to determine the profile of the vehicle: height, width, length, windshield slope, and radius of curvature; wherein the sensor uses a laser triangulation system that further includes a CCD detector array that views images of laser lines that are emitted onto the surface of said vehicle.  Goodrich teaches the device that measures one or more variables comprises a laser triangulation based system (1:11-18, radar), wherein when the device is a laser triangulation based system it further comprising at least one two-dimensional CCD detector array for viewing, at an angle, images of a laser lines that are emitted onto the surface of a vehicles (1:11-18, radar); wherein said at least one sensor uses a .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wentworth in view of Doyle and Pedersen as applied to claim 1 above, and further in view of Faytlin.
Wentworth discloses the claimed invention except for the air knife is configured to rotate to allow the laminar flow of air exiting the air knife to impinge on the surface of the vehicle at an angle ranging from 30 to 90 degrees, relative to the surface of the vehicle.  Faytlin teaches the air knife is configured to rotate to allow the laminar flow of air exiting the air knife to impinge on the surface of the vehicle at an angle ranging from 30 to 90 degrees, relative to the surface of the vehicle (16, fig. 5) in order to better accommodate the changing configuration or a vehicle so as to efficiently direct air against the contour of the vehicle.  Wentworth would benefit equally from better accommodating the changing configuration or a vehicle so as to efficiently direct air against the contour of the vehicle.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Wentworth with the air knife is configured to rotate to allow the laminar flow of air exiting the air knife to impinge on the surface of the vehicle at an angle ranging from 30 to 90 degrees, relative to the surface of the vehicle as taught by Faytlin in order to better accommodate the changing configuration or a vehicle so as to efficiently direct air against the contour of the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762